383 S.W.2d 928 (1964)
Willie MARR, Appellant,
v.
The STATE of Texas, Appellee.
No. 37085.
Court of Criminal Appeals of Texas.
October 14, 1964.
Rehearing Denied December 2, 1964.
*929 Johnny M. Chirafis, Corsicana, for appellant.
Jimmy Morris, County Atty., Corsicana, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is contributing to the delinquency of a minor; the punishment, six months in jail.
Three fifteen years old Corsicana Junior High School boys, including the boy named in the information, testified that on the night of the Corsicana-Palestine football game in 1963, as they were walking in the vicinity of the high school, they were accosted by appellant, who asked them if they wanted to go for a ride. They accepted and appellant drove out in the country, where he gave each of them some beer, committed an act of oral sodomy upon one of them, and felt of the private parts of the other two, each in turn.
Appellant's confession recites that on the night of the Corsicana-Palestine football game in 1963, he picked up three boys close to the Corsicana High School, drove them out in the country, and felt of the private parts of two of the boys.
Appellant did not testify in his own behalf, but called witnesses who testified that he was at another and different place on the night in question. The jury resolved this conflict in the evidence against appellant, and we find the evidence sufficient to support the conviction.
Appellant's contention that the evidence is insufficient to corroborate the testimony of the three accomplice witnesses is overruled under the authority of Scott v. State, 167 Tex. Crim. 77, 318 S.W.2d 650, and cases there cited where we have held that the testimony of an accomplice witness together with the confession of the accused is sufficient to establish the corpus delicti of an offense.
Appellant's objections and exceptions to the Court's charge present nothing for review because there is no showing that they were ever presented to the trial court or that he ruled thereon. Stone v. State, 171 Tex. Crim. 201, 346 S.W.2d 323.
Finding no reversible error, the judgment is affirmed.